Citation Nr: 0412864	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1977, and had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A motion to advance on the docket was 
filed in April 2004 and granted the same month.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The veteran seeks entitlement to service connection for 
multiple sclerosis.  He states that the onset of his symptoms 
began during active service and notes that the stress endured 
during boot camp training at Fort Knox in Kentucky triggered 
his multiple sclerosis.  

According to personnel records from the Georgia National 
Guard, the veteran had reserve service from April 1982 to 
April 1988, and from April 1994 to August 1995.

On his application for compensation and pension received in 
July 2002, the veteran indicated on questions 19e-i, that he 
was activated to federal active duty from July 1994 to August 
1994, under the authority of Title 10 of the United States 
Code.  The veteran was diagnosed with multiple sclerosis in 
March 1995.  There is no verification of active duty during 
this period.  

The Board finds it would be helpful to ascertain whether the 
veteran had any period(s) of active duty from April 1982 to 
April 1988, and from April 1994 to August 1995.

The case is accordingly REMANDED to the regional office (RO) 
via the Appeals Management Center for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.  

2.  The RO should contact the veteran and 
request of him any personnel records 
related to his reserve periods that he 
might have in his possession, including 
pay records.  

3.  The RO should contact the Georgia 
National Guard and request verification 
of any periods of active duty (as opposed 
to any active or inactive duty for 
training).  Ask the agency to consult 
personnel records and pay records.  The 
veteran's separation reports indicate 
National Guard service from April 1982 to 
April 1988, and from April 1994 to August 
1995.

4.  The RO should then review the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


